Exhibit 10.1













--------------------------------------------------------------------------------



STRAYER EDUCATION, INC.

2015 EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page 1. PURPOSE A-1 2. DEFINITIONS A-1 3. ADMINISTRATION OF THE PLAN A-5 3.1.
Committee. A-5 3.1.1. Powers and Authorities.

A-5

3.1.2. Composition of the Committee.

A-6

3.1.3. Other Committees.

A-6

3.1.4. Delegation by Committee.

A-6

3.2. Board. A-6 3.3. Terms of Awards. A-6 3.4. Forfeiture; Recoupment. A-7 3.5.
No Repricing. A-7 3.6. Deferral Arrangement. A-8 3.7. No Liability. A-8 3.8.
Stock Issuance/Book-Entry. A-8 4. STOCK SUBJECT TO THE PLAN A-8 4.1. Number of
Shares of Stock Reserved for Awards. A-8 4.2. Adjustments in Authorized Shares
of Stock. A-8 4.3. Share Usage. A-9 5. TERM; AMENDMENT, SUSPENSION, AND
TERMINATION A-9 5.1. Term. A-9 5.2. Amendment, Suspension, and Termination of
the Plan. A-9 6. AWARD ELIGIBILITY AND LIMITATIONS A-9 6.1. Service Providers
and Other Persons. A-9 6.2. Limitation on Shares of Stock Subject to Awards and
Cash Awards. A-10 6.3. Stand-Alone, Additional, Tandem and Substitute Awards.
A-10 7. AWARD AGREEMENT A-10 8. TERMS AND CONDITIONS OF OPTIONS A-10 8.1. Option
Price. A-10 8.2. Vesting and Exercisability. A-11 8.3. Term. A-11 8.4.
Termination of Service. A-11 8.5. Limitations on Exercise of Option. A-11 8.6.
Method of Exercise. A-11 8.7. Rights of Holders of Options. A-12 8.8. Delivery
of Stock. A-12 8.9. Transferability of Options. A-12 8.10. Family Transfers.
A-12 8.11. Limitations on Incentive Stock Options. A-12 8.12. Notice of
Disqualifying Disposition. A-12 9. TERMS AND CONDITIONS OF STOCK APPRECIATION
RIGHTS A-13 9.1. Right to Payment and Grant Price. A-13 9.2. Other Terms. A-13

A-i

--------------------------------------------------------------------------------





9.3. Term. A-13 9.4. Rights of Holders of SARs. A-13 9.5. Transferability of
SARs. A-13 9.6. Family Transfers. A-13 10. TERMS AND CONDITIONS OF RESTRICTED
STOCK, STOCK UNITS, AND DEFERRED STOCK UNITS A-14 10.1. Grant of Restricted
Stock, Stock Units, or Deferred Stock Units. A-14 10.2. Restrictions. A-14 10.3.
Registration; Restricted Stock Certificates. A-14 10.4. Rights of Holders of
Restricted Stock. A-14 10.5. Rights of Holders of Stock Units and Deferred Stock
Units. A-15 10.5.1. Voting and Dividend Rights. A-15 10.5.2. Creditor’s Rights.
A-15 10.6. Termination of Service. A-15 10.7. Purchase of Restricted Stock and
Shares of Stock Subject to Stock Units and Deferred Stock Units. A-15 10.8.
Delivery of Shares of Stock. A-16 11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK
AWARDS AND OTHER EQUITY-BASED AWARDS A-16 11.1. Unrestricted Stock. A-16 11.2.
Other Equity-Based Awards. A-16 12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED
STOCK A-16 12.1. General Rule. A-16 12.2. Surrender of Shares of Stock. A-16
12.3. Cashless Exercise. A-16 12.4. Other Forms of Payment. A-17 13. TERMS AND
CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS A-17 13.1. Dividend Equivalent Rights.
A-17 13.2. Termination of Service. A-17 14. TERMS AND CONDITIONS OF PERFORMANCE
AWARDS AND ANNUAL CASH PROFIT SHARES A-17 14.1. Grant of Performance Awards and
Annual Cash Profit Shares. A-17 14.2. Value of Performance Awards and Annual
Cash Profit Shares. A-17 14.3. Earning of Performance Awards and Annual Cash
Profit Shares. A-17 14.4. Form and Timing of Payment of Performance Awards and
Annual Cash Profit Shares. A-18 14.5. Performance Conditions. A-18 14.6.
Performance Awards or Annual Cash Profit Shares Granted to Designated
Covered Employees. A-18 14.6.1. Performance Goals Generally. A-18 14.6.2. Timing
For Establishing Performance Goals. A-18 14.6.3. Settlement of Awards; Other
Terms. A-18 14.6.4. Performance Measures. A-19 14.6.5. Evaluation of
Performance. A-21 14.6.6. Adjustment of Performance-Based Compensation. A-21
14.6.7. Committee Discretion. A-21 14.7. Status of Awards Under Code Section
162(m). A-21

A-ii

--------------------------------------------------------------------------------





15. PARACHUTE LIMITATIONS A-21 16. REQUIREMENTS OF LAW A-22 16.1. General. A-22
16.2. Rule 16b-3. A-22 17. EFFECT OF CHANGES IN CAPITALIZATION A-23 17.1.
Changes in Stock. A-23 17.2. Reorganization in Which the Company Is the
Surviving Entity Which Does not Constitute a Change in Control. A-23 17.3.
Change in Control in which Awards are not Assumed. A-23 17.4. Change in Control
in which Awards are Assumed. A-24 17.5. Adjustments A-25 17.6. No Limitations on
Company. A-25 18. GENERAL PROVISIONS A-25 18.1. Disclaimer of Rights. A-25 18.2.
Nonexclusivity of the Plan. A-25 18.3. Withholding Taxes. A-25 18.4. Captions.
A-26 18.5. Other Provisions. A-26 18.6. Number and Gender. A-26 18.7.
Severability. A-26 18.8. Governing Law A-26 18.9. Section 409A of the Code. A-26

A-iii

--------------------------------------------------------------------------------





STRAYER EDUCATION, INC.

2015 EQUITY COMPENSATION PLAN

Strayer Education, Inc., a Maryland corporation (the “ Company ”), sets forth
herein the terms of its 2015 Equity Compensation Plan (the “Plan”), as follows:

1.        PURPOSE

This Plan is intended to (i) provide incentive to eligible persons to stimulate
their efforts toward the success of the Company and to operate and manage its
business in a manner that will provide for the long-term growth and
profitability of the Company and that will benefit the shareholders and other
important stakeholders of the Company, including its employees and customers;
and (ii) provide a means of recruiting, rewarding and retaining key personnel.
To this end, the Plan provides for the grant of Options, Stock Appreciation
Rights, Restricted Stock, Unrestricted Stock, Stock Units (including Deferred
Stock Units), Dividend Equivalent Rights, Other Equity-based Awards, and cash
bonus awards. Any of these Awards may, but need not, be made as performance
incentives to reward attainment of annual or long-term performance goals in
accordance with the terms of the Plan. Options granted under the Plan may be
Non-qualified Stock Options or Incentive Stock Options, as provided herein.

The Plan is an amendment and restatement of the Prior Plan. Awards granted under
the Prior Plan prior to the Amendment Date will be subject to the terms of the
Plan, except to the extent that the terms of the Plan are inconsistent with the
terms of such awards.

2.        DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

2.1       “Affiliate” means, with respect to the Company, or other entity, that
controls, is controlled by, or is under common control with the Company within
the meaning of Rule 405 of Regulation C under the Securities Act, including,
without limitation, any Subsidiary. For purposes of granting Options or Stock
Appreciation Rights, an entity may not be considered an Affiliate of the Company
unless the Company holds a Controlling Interest in such entity.

2.2       “Amendment Date” means May 5, 2015, subject to approval of the Plan by
the Company’s shareholders on such date, the Plan having been approved by the
Board on February 4, 2015.

2.3       “Annual Cash Profit Share” means an Award, denominated in cash, made
subject to attainment of performance goals (as described in Section 14 ) over a
Performance Period of up to one (1) year (the Company’s fiscal year, unless
otherwise specified by the Board or the Committee).

2.4       “Applicable Laws” means the legal requirements relating to the Plan
and the Awards under (i) applicable provisions of the Code, the Securities Act,
the Exchange Act, any rules or regulations thereunder, and any other laws,
rules, regulations, and government orders of any jurisdiction applicable to the
Company or its Affiliates, (ii) applicable provisions of the corporate,
securities, tax and other laws, rules, regulations and government orders, and
the rules of any applicable stock exchange or national market system, of any
jurisdiction applicable to Awards granted to residents therein, and (iii) the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded.

2.5       “Award” means a grant under the Plan of an Option, Stock Appreciation
Right, Restricted Stock, Deferred Stock Unit, Unrestricted Stock, Stock Unit,
Dividend Equivalent Right, Performance Award, Annual Cash Profit Share, Other
Equity-Based Award, or cash.

2.6       “Award Agreement” means the written agreement, in such written,
electronic, or other form as determined by the Committee, between the Company
and a Grantee that evidences and sets forth the terms and conditions of an
Award.

2.7       “Board” means the Board of Directors of the Company.

A-1

--------------------------------------------------------------------------------





2.8       “Cause” means, with respect to any Grantee, as determined by the
Committee and unless otherwise provided in an applicable agreement between such
Grantee and the Company or an Affiliate, (i) gross negligence or willful
misconduct in connection with the performance of duties; (ii) conviction of, or
pleading guilty or nolo contendere to, a criminal offense (other than minor
traffic offenses); or (iii) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Service Provider and the Company
or an Affiliate.

2.9       “ Change in Control ” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity owning 50% or more of the combined voting power of all
classes of stock of the Company.

2.10     “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Sections shall be deemed to include, as applicable, regulations
and guidance promulgated under such Code Section.

2.11     “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.1
(or, if no Committee has been so designated, the Board itself).

2.12     “Company” means Strayer Education, Inc., a Maryland corporation, and
any successor thereto.

2.13     “Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (i) except as specified in
clause (ii) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i) and (ii) where a
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

2.14     “Covered Employee” means a Grantee who is, or could become, a “covered
employee” within the meaning of Code Section 162(m)(3).

2.15     “Deferred Stock Unit” means a Stock Unit, the terms of which provide
for delivery of the underlying shares of Stock, cash, or a combination thereof
subsequent to the date of vesting, at a time or times consistent with the
requirements of Code Section 409A.

2.16     “Determination Date” means the Grant Date or such other date as of
which the Fair Market Value of a share of Stock is required to be established
for purposes of the Plan.

2.17     “Disability” means, with respect to rules regarding expiration of an
Incentive Stock Option following termination of the Grantee’s Service, the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

2.18     “Dividend Equivalent Right” means a right, granted to a Grantee
pursuant to Section 13 , entitling the Grantee thereof to receive, or to receive
credits for the future payments of, cash, Stock, other Awards, or other property
equal in value to dividend payments or distributions, or other periodic
payments, declared or paid with respect to a number of shares of Stock specified
in such Dividend Equivalent Right (or other Award to which such Dividend
Equivalent Right relates) as if such shares of Stock had been issued to and held
by the Grantee as of the record date.

2.19     “Employee” means, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.

2.20     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as now in effect or as hereafter amended, and any successor thereto.

2.21     “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be, as of any Determination Date:

A-2

--------------------------------------------------------------------------------





(i)      If on such Determination Date the shares of Stock are listed on a Stock
Exchange or are publicly traded on another Securities Market, the Fair Market
Value of a share of Stock shall be the closing price of a share of Stock as
reported on such Stock Exchange or such Securities Market ( provided that, if
there is more than one such Stock Exchange or Securities Market, the Committee
shall designate the appropriate Stock Exchange or Securities Market for purposes
of the Fair Market Value determination). If there is no such reported closing
price on such Determination Date, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock on the last preceding day on
which any sale of Stock shall have been reported on such Stock Exchange or such
Securities Market.

(ii)     If on such Determination Date the shares of Stock are not listed on a
Stock Exchange or publicly traded on a Securities Market, the Fair Market Value
of a share of Stock shall be the value of a share of Stock as determined by the
Committee by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

Notwithstanding this Section 2.21 or Section 18.3 , for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3 , the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided , further , that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights and
sell-to-cover transactions) in any manner consistent with applicable provisions
of the Code, including, without limitation, using the sale price of such shares
on such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date) as the Fair
Market Value of such shares, so long as such Grantee has provided the Company,
or its designee or agent, with advance written notice of such sale.

2.22     “Family Member” means, with respect to a Grantee as of any date of
determination, (i) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee; (ii) any
person sharing such Grantee’s household (other than a tenant or employee); (iii)
a trust in which any one or more of the persons specified in clauses (i) and
(ii) of this Section 2.22 (and such Grantee) own more than fifty percent (50%)
of the beneficial interest; (iv) a foundation in which any one or more of the
persons specified in clauses (i) and (ii) of this Section 2.22 (and such
Grantee) control the management of assets; and (v) any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent (50%) of
the voting interests.

2.23     “Grant Date” means, as determined by the Committee, the latest to occur
of (i) the date as of which the Committee approves the Award, (ii) the date on
which the recipient of an Award first becomes eligible to receive an Award under
Section 6 , or (iii) such other subsequent date specified by the Committee in
the corporate action approving the Award.

2.24     “Grantee” means a person who receives or holds an Award under the Plan.

2.25     “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.

2.26     “Non-Employee Director” shall have the meaning set forth in Rule 16b-3
under the Exchange Act.

2.27     “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.28     “Officer” shall have the meaning set forth in Rule 16a-1(f) under the
Exchange Act.

2.29     “Option” means an option to purchase one or more shares of Stock at a
specified Option Price awarded to a Grantee pursuant to Section 8 .

2.30     “Option Price” means the per share exercise price for shares of Stock
subject to an Option.

2.31     “Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, other than an Option,
Stock Appreciation Right, Restricted Stock, Deferred Stock Unit, Unrestricted
Stock, Stock Unit, Dividend Equivalent Right, Performance Award, or Annual Cash
Profit Share.

A-3

--------------------------------------------------------------------------------





2.32     “Outside Director” shall have the meaning set forth in Code Section
162(m).

2.33     “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14 ) over a Performance Period
specified by the Committee.

2.34     “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for Qualified
Performance-Based Compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for Qualified Performance-Based Compensation
does not constitute performance-based compensation for other purposes, including
the purposes of Code Section 409A.

2.35     “Performance Measures” means measures as described in Section 14 on
which the performance goal or goals under Performance Awards are based and which
are approved by the Company’s shareholders pursuant to, and to the extent
required by, the Plan in order to qualify such Performance Awards as
Performance-Based Compensation.

2.36     “Performance Period” means the period of time, of up to ten (10) years,
during or over which the performance goals under Performance Awards must be met
in order to determine the degree of payout and/or vesting with respect to any
such Performance Award.

2.37     “Plan” means this Strayer Education, Inc. 2015 Equity Compensation
Plan, as amended from time to time.

2.38     “Prior Plan” means the Strayer Education, Inc. 2011 Equity Compensation
Plan, as amended.

2.39     “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock, Stock Units, or Unrestricted Stock.

2.40     “Qualified Performance-Based Compensation” shall have the meaning set
forth in Code Section 162(m).

2.41     “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act, or any successor provision.

2.42     “Restricted Period” shall have the meaning set forth in Section 10.2 .

2.43     “Restricted Stock” means shares of Stock awarded to a Grantee pursuant
to Section 10 .

2.44     “SAR Price” means the per share exercise price of a SAR.

2.45     “Securities Act” means the Securities Act of 1933, as amended, as now
in effect or as hereafter amended, and any successor thereto.

2.46     “Securities Market” means an established national or regional
securities market.

2.47     “Separation from Service” shall have the meaning set forth in Code
Section 409A.

2.48     “Service” means service of a Grantee as a Service Provider to the
Company or any Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties with the Company or any
Affiliate shall not result in interrupted or terminated Service, so long as the
Grantee continues to be a Service Provider to the Company or any Affiliate. If
the Service Provider’s employment or other service relationship is with an
Affiliate and that entity ceases to be an Affiliate, a termination of Service
shall be deemed to have occurred when the entity ceases to be an Affiliate
unless the Service Provider transfers his or her employment or other service
relationship to the Company or its remaining Affiliates. Any determination by
the Committee whether a termination of Service shall have occurred for purposes
of the Plan shall be final, binding and conclusive.

2.49     “Service Provider” means (i) an employee, officer, or director of the
Company or an Affiliate, or (ii) a consultant or adviser to the Company or an
Affiliate (1) who is a natural person, (ii) who is currently providing bona fide
services to the Company or an Affiliate, and (iii) whose services are not in
connection with the Company’s sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s Stock.

2.50     “Service Recipient Stock” shall have the meaning set forth in Code
Section 409A.

2.51     “Share Limit” shall have the meaning set forth in Section 4.1 .

A-4

--------------------------------------------------------------------------------





2.52     “Short-Term Deferral Period” shall have the meaning set forth in Code
Section 409A.

2.53     “Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which shares of Stock may be changed or for which
shares of Stock may be exchanged as provided in Section 17.1 .

2.54     “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9 .

2.55     “Stock Exchange” means the New York Stock Exchange, the NASDAQ Stock
Market, or another established national or regional stock exchange.

2.56     “Stock Unit” means a bookkeeping entry representing the equivalent of
one share of Stock awarded to a Grantee pursuant to Section 10 that may be
settled, subject to the terms and conditions of the applicable Award Agreement,
in shares of Stock, cash, or a combination thereof.

2.57     “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%)   or more of the total combined voting power of
all classes of stock. In addition, any other entity may be designated by the
Committee as a Subsidiary, provided that (i) such entity could be considered as
a subsidiary according to generally accepted accounting principles in the United
States of America and (ii) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.

2.58     “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan of the Company, an Affiliate, or other business entity acquired or to be
acquired by the Company or an Affiliate or with which the Company or an
Affiliate has combined or will combine.

2.59     “Ten Percent Shareholder” means a natural person who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, the Company’s parent (if any), or any of the
Company’s Subsidiaries. In determining stock ownership, the attribution rules of
Code Section 424(d) shall be applied.

2.60     “Unrestricted Stock” means Stock that is free of any restrictions
granted pursuant to Section 11 .

3.        ADMINISTRATION OF THE PLAN

3.1.      Committee.

3.1.1.      Powers and Authorities.

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement. All such actions
and determinations shall be made by (i) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (ii) the unanimous consent of the members of the Committee executed in
writing or evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all persons, whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1.1 if the Board has delegated the
power and authority to do so to such Committee.

A-5

--------------------------------------------------------------------------------





3.1.2.      Composition of the Committee.

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan. Each member of
the Committee shall be (i) a Non-Employee Director, (ii) an Outside Director,
and (iii) an independent director in accordance with the rules of any Stock
Exchange on which the Stock is listed; provided that any action taken by the
Committee shall be valid and effective whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 3.1.2 or otherwise
provided in any charter of the Committee. Without limiting the generality of the
foregoing, the Committee may be the Compensation Committee of the Board or a
subcommittee thereof if the Compensation Committee of the Board or such
subcommittee satisfies the foregoing requirements.

3.1.3.      Other Committees.

The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
(i) may administer the Plan with respect to Grantees who are not Officers or
directors of the Company, (ii) may grant Awards under the Plan to such Grantees,
and (iii) may determine all terms of such Awards, in each case, excluding (for
the avoidance of doubt) Performance Awards intending to constitute Qualified
Performance-Based Compensation and subject, if applicable, to the requirements
of Rule 16b-3 under the Exchange Act and the rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.

3.1.4.      Delegation by Committee.

To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee; provided that the Committee may not delegate its
authority hereunder (i) to make Awards to directors of the Company, (ii) to make
Awards to employees who are (1) Officers, (2) Covered Employees, or (3) officers
of the Company who are delegated authority by the Committee pursuant to this
Section 3.1.4 , or (iii) to interpret the Plan, any Award, or any Award
Agreement. Any delegation hereunder will be subject to the restrictions and
limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan will be construed as obligating the Committee to
delegate authority to any officer of the Company, and the Committee may at any
time rescind the authority delegated to an officer of the Company appointed
hereunder and delegate authority to one or more other officers of the Company.
At all times, an officer of the Company delegated authority pursuant to this
Section 3.1.4 will serve in such capacity at the pleasure of the Committee. Any
action undertaken by any such officer of the Company in accordance with the
Committee’s delegation of authority will have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
“Committee” will, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each such officer .

3.2.      Board.

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

3.3.      Terms of Awards.

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

(i)        designate Grantees;

(ii)       determine the type or types of Awards to be made to a Grantee;

(iii)      determine the number of shares of Stock to be subject to an Award or
to which an Award relates;

(iv)      establish the terms and conditions of each Award (including the Option
Price, SAR Price, and Purchase Price; the nature and duration of any restriction
or condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of an Award or the shares of Stock subject thereto; the
treatment of an Award in the event of a Change in Control (subject to applicable
agreements); and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);

A-6

--------------------------------------------------------------------------------





(v)       prescribe the form of each Award Agreement evidencing an Award;

(vi)      subject to the limitation on repricing in Section 3.5 , amend, modify,
or supplement the terms of any outstanding Award, which authority specifically
includes the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to make Awards or to modify outstanding Awards made
to eligible natural persons who are foreign nationals or are natural persons who
are employed outside the United   States to reflect differences in local law,
tax policy, or custom; provided that, notwithstanding the foregoing, no
amendment, modification, or supplement of the terms of any outstanding Award
shall, without the consent of the Grantee, impair the Grantee’s rights under
such Award; and

(vii)     make Substitute Awards.

3.4.      Forfeiture; Recoupment.

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (i) employment agreement, (ii) non-competition
agreement, (iii) agreement prohibiting solicitation of employees or clients of
the Company or an Affiliate, (iv) confidentiality obligation with respect to the
Company or an Affiliate, (v) Company or Affiliate policy or procedure, (vi)
other agreement, or (vii) other obligation of such Grantee to the Company or an
Affiliate, as and to the extent specified in such Award Agreement. Furthermore,
if the Grantee of an outstanding Award is an employee of the Company or an
Affiliate thereof and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.

Any Award granted pursuant to the Plan is subject to mandatory repayment by the
Grantee to the Company (x) to the extent set forth in the Plan or an Award
Agreement or (y) to the extent the Grantee is, or in the future becomes, subject
to (1) any Company or Affiliate “clawback” or recoupment policy that is adopted
to comply with the requirements of any Applicable Laws or (2) any Applicable
Laws which impose mandatory recoupment, under circumstances set forth in such
Applicable Laws.

Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under Applicable Laws, the natural persons
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any Grantee who knowingly engaged in the misconduct, was grossly
negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct, or was grossly negligent in failing to prevent the misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve (12)-month period following the first public
issuance or filing (whichever first occurred) with the United States Securities
and Exchange Commission of the financial document that contained such material
noncompliance.

Notwithstanding any other provision of this Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
a Grantee shall forfeit any cash or Stock received in connection with an Award
(or an amount equal to the Fair Market Value of such Stock on the date of
delivery if the Grantee no longer holds the shares of Stock) if, pursuant to the
terms of the Award Agreement for such Award, the amount of the Award earned or
the vesting in the Award was explicitly based on the achievement of
pre-established performance goals set forth in the Award Agreement (including
earnings, gains, or other criteria) that are later determined, as a result of
the accounting restatement, not to have been achieved.

3.5.      No Repricing.

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), the Company may not, without obtaining shareholder approval:
(i) amend the terms of outstanding Options or SARs to reduce the Option Price or
SAR Price, as applicable, of such outstanding Options or SARs; (ii) cancel
outstanding Options or SARs in exchange for or substitution of Options or SARs
with an Option Price or SAR Price, as applicable, that is less than the Option
Price or SAR Price, as applicable, of the original Options or SARs; or
(iii) cancel outstanding Options or SARs with an Option Price or SAR Price, as
applicable, above the current Fair Market Value in exchange for cash or other
securities, in each case, unless such action would not be deemed to be a
repricing under the rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.

A-7

--------------------------------------------------------------------------------





3.6.      Deferral Arrangement.

The Committee may permit or require the deferral of any payment pursuant to an
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV);
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A, including, if applicable, with
respect to when a Separation from Service occurs.

3.7.      No Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code Section
422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided that this Section 3.7 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.

3.8.      Stock Issuance/Book-Entry.

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including, without
limitation , book-entry or direct registration or the issuance of one or more
share certificates.

4.        STOCK SUBJECT TO THE PLAN

4.1.      Number of Shares of Stock Reserved for Awards.

Subject to adjustment as provided in Section 4.2 and Section 17 , the number of
shares of Stock reserved for issuance under the Plan will be equal to the sum of
(i) five hundred thousand (500,000) shares of Stock, plus (ii) the number of
shares of Stock available for future awards under the Prior Plan as of the
Amendment Date, plus (iii) the number of shares of Stock related to awards
outstanding under the Prior Plan as of the Amendment Date that thereafter
terminate by expiration or forfeiture, cancellation, or otherwise without the
issuance of such shares of Stock (the “ Share Limit ”). Any of the shares of
Stock reserved and available for issuance under the Plan may be used for any
type of Award under the Plan, and any or all of the shares of Stock reserved for
issuance under the Plan shall be available for issuance pursuant to Incentive
Stock Options. Shares of Stock to be issued under the Plan shall be authorized
but unissued shares or, to the extent permitted by Applicable Laws, issued
shares that have been reacquired by the Company .

4.2.      Adjustments in Authorized Shares of Stock.

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and/or to grant
Substitute Awards under the Plan for such awards. The Share Limit pursuant to
Section 4.1 shall be increased by the number of shares of Stock subject to any
such assumed awards and Substitute Awards. Shares available for issuance under a
shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect the
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock available for issuance under the Plan, subject to
applicable requirements of any Stock Exchange or Securities Market on which the
Stock is listed or publicly traded.

A-8

--------------------------------------------------------------------------------





4.3.      Share Usage.

Shares of Stock covered by an Award shall be counted as used as of the Grant
Date for purposes of calculating the number of shares of Stock available for
issuance under Section 4.1 . Any shares of Stock that are subject to Awards
shall be counted against the Share Limit set forth in Section 4.1 as one (1)
share of Stock for every one (1) share of Stock subject to an Award. With
respect to SARs, the number of shares of Stock subject to an award of SARs will
be counted against the Share Limit set forth in Section 4.1 as one (1) share of
Stock for every one (1) share of Stock subject to such Award regardless of the
number of shares of Stock actually issued to settle the SAR upon exercise. The
target number of shares issuable under a Performance Award shall be counted
against the Share Limit set forth in Section 4.1 as of the Grant Date, but such
number shall be adjusted to equal the actual number of shares issued upon
settlement of the Performance Award to the extent different from such target
number of shares.

If any shares of Stock covered by an Award granted under the Plan are not
purchased or are forfeited or expire, or if an Award otherwise terminates
without delivery of any shares of Stock subject thereto or is settled in cash in
lieu of shares of Stock, then the number of shares of Stock counted against the
Share Limit with respect to such Award shall, to the extent of any such
forfeiture, termination, expiration, or settlement, again be available for
making Awards under the Plan in the same amount as such shares of Stock were
counted against the Share Limit set forth in Section 4.1 . The number of shares
of Stock available for issuance under the Plan shall not be increased by the
number of shares of Stock (i) tendered, withheld, or subject to an Award
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option, (ii) deducted or delivered from payment of an Award payment in
connection with the Company’s tax withholding obligations as described in
Section 18.3 , (iii) purchased by the Company with proceeds from Option
exercises, or (iv) not issued upon the net settlement or net exercise of a
Stock-settled SAR.

5.        TERM; AMENDMENT, SUSPENSION, AND TERMINATION

5.1.      Term.

The Plan, as amended and restated, shall become effective as of the Amendment
Date. Following the Amendment Date, no awards shall be made under the Prior
Plan. Notwithstanding the foregoing, shares of Stock reserved under the Prior
Plan to settle awards, including performance-based awards, which are made under
the Prior Plan prior to the Amendment Date may be issued and delivered following
the Amendment Date to settle such awards. The Plan shall terminate on the first
to occur of (i) the tenth (10th) anniversary of the Amendment Date, (ii) the
date determined in accordance with Section 5.2 , and (iii) the date determined
in accordance with Section 17.3 ; provided , however , that Incentive Stock
Options may not be granted under the Plan after the tenth (10th) anniversary of
the date of the Board’s adoption of the Plan. Upon such termination of the Plan,
all outstanding Awards shall continue to have full force and effect in
accordance with the provisions of the terminated Plan and the applicable Award
Agreement (or other documents evidencing such Awards).

5.2.      Amendment, Suspension, and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award.
An amendment shall be contingent on approval of the Company’s shareholders to
the extent stated by the Board or required by Applicable Laws (including
applicable Stock Exchange listing requirements); provided that no amendment will
be made to the no-repricing provisions of Section 3.5   or the option pricing
provisions of Section 8.1 without the approval of the Company’s shareholders.

6.        AWARD ELIGIBILITY AND LIMITATIONS

6.1.      Service Providers and Other Persons.

Subject to this Section 6 , Awards may be made under the Plan to: (i) any
Service Provider, as the Committee shall determine and designate from time to
time, and (ii) any other individual whose participation in the Plan is
determined to be in the best interests of the Company by the Committee.

A-9

--------------------------------------------------------------------------------





6.2.      Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act:

(i)      the maximum number of shares of Stock subject to Options or SARs that
may be granted under the Plan in a calendar year to any person eligible for an
Award under Section 6 is one hundred thousand (100,000); provided, however, that
the maximum number of shares of Stock subject to Options or SARs that can be
granted under the Plan to any person eligible for an Award under Section 6 in
the year the person is first employed by the Company is two hundred thousand
(200,000); and

(ii)     the maximum number of shares of Stock that may be granted under the
Plan, other than pursuant to Options or SARs, in a calendar year to any person
eligible for an Award under Section 6 is one hundred thousand (100,000) shares;
provided, however, that the maximum number of shares of Stock subject to Awards
other than Options or SARs that can be granted under the Plan to any person
eligible for an Award under Section 6 in the year that the person is first
employed by the Company is two hundred thousand (200,000).

(iii)    t he maximum amount that may be paid as an Annual Cash Profit Share
(whether or not cash-settled) in a calendar year to any person eligible for an
Award under Section 6 shall be five million dollars ($5,000,000), and the
maximum amount that may be paid as a cash-denominated Performance Award (whether
or not cash-settled) in respect of a Performance Period greater than one year by
any person eligible for an Award under Section 6 shall be twenty million dollars
($20,000,000) .

6.3.      Stand-Alone, Additional, Tandem and Substitute Awards.

Subject to Section 3.4 , Awards granted under the Plan may, in the sole
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution or exchange for, (i) any other Award, (ii) any
award granted under another plan of the Company, any Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
or (iii) any other right of a Grantee to receive payment from the Company or any
Affiliate. Such additional, tandem, exchange, or Substitute Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or for an award granted under another plan of the Company, an
Affiliate, or any business entity that has been a party to a transaction with
the Company or an Affiliate, the Committee shall require the surrender of such
other Award or award under such other plan in consideration for the grant of
such exchange or Substitute Award. In addition, Awards may be granted in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any Affiliate. Notwithstanding Section 8.1 and Section 9.1 but
subject to Section 3.5 , the Option Price of an Option or the SAR Price of an
SAR that is a Substitute Award may be less than one hundred percent (100%) of
the Fair Market Value of a share of Stock on the original Grant Date; provided ,
that the Option Price or SAR Price is determined in accordance with the
principles of Code Section 424 and the regulations thereunder for any Incentive
Stock Option and consistent with Code Section 409A for any other Option or SAR.

7.        AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine. Award Agreements utilized from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options. In the event of any inconsistency between the Plan
and an Award Agreement, the provisions of the Plan shall control.

8.        TERMS AND CONDITIONS OF OPTIONS

8.1.      Option Price.

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided , however , that in the
event that a Grantee is a Ten Percent Shareholder, the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
be not less than one hundred ten percent (110%) of the Fair Market Value of one
(1) share of Stock on the Grant Date. In no case shall the Option Price of any
Option be less than the par value of a share of Stock.

A-10

--------------------------------------------------------------------------------





8.2.      Vesting and Exercisability.

Subject to Sections 8.3 and 17.3 , each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing; provided that no
Option shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date. For purposes of this Section 8.2 , fractional
numbers of shares of Stock subject to an Option shall be rounded down to the
next nearest whole number.

8.3.      Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the tenth (10th) anniversary of the
Grant Date, or under such circumstances and on such date prior thereto as is set
forth in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such Option; provided , however , that in the event that
the Grantee is a Ten Percent Shareholder, an Option granted to such Grantee that
is intended to be an Incentive Stock Option shall not be exercisable after the
fifth (5th) anniversary of the Grant Date of such Option, and provided , further
, that, to the extent deemed necessary or appropriate by the Committee to
reflect differences in local law, tax policy, or custom with respect to any
Option granted to a Grantee who is a foreign national or is a natural person who
is employed outside the United States, such Option may terminate, and all rights
to purchase shares of Stock thereunder may cease, upon the expiration of a
period longer than ten (10) years from the Grant Date of such Option as the
Committee shall determine. If on the day preceding the date on which a Grantee’s
Options would otherwise terminate, the Fair Market Value of shares of stock
underlying a Grantee’s Options is greater than the Option Price of such Options,
the Company shall, prior to the termination of such Options and without any
action being taken on the part of the Grantee, consider such Options to have
been exercised by the Grantee. The Company shall deduct from the shares of Stock
deliverable to the Grantee upon such exercise the number of shares of Stock
necessary to satisfy payment of the Option Price and all withholding
obligations.

8.4.      Termination of Service.

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
the Option following termination of the Grantee’s Service. Such provisions shall
be determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination of Service.

8.5.      Limitations on Exercise of Option.

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Section 17 which results in termination of the Option.

8.6.      Method of Exercise.

Subject to the terms of Section 12 and Section 18.3 , an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which the Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which the Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

A-11

--------------------------------------------------------------------------------





8.7.      Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
shareholder (for example, the right to receive cash or dividend payments or
distributions attributable to the shares of Stock subject to such Option or to
direct the voting of the shares of Stock subject to such Option) until the
shares of Stock subject thereby are fully paid and issued to such Grantee or
other person. Except as provided in Section 17 , no adjustment shall be made for
dividends, distributions, or other rights for which the record date is prior to
the date of issuance of such shares of Stock.

8.8.      Delivery of Stock.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
evidence of such Grantee’s ownership of the shares of Stock subject to the
Option as shall be consistent with Section 3.8 .

8.9.      Transferability of Options.

Except as provided in Section 8.10 , during the lifetime of a Grantee of an
Option, only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, the Grantee’s guardian or legal representative) may exercise such
Option. Except as provided in Section 8.10 , no Option shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

8.10.   Family Transfers.

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10 , a “not for value” transfer is a transfer which is (i) a
gift, (ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) unless Applicable Law does not permit such transfers,
a transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Grantee) in exchange for an
interest in that entity. Following a transfer under this Section 8.10 , any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, and shares of Stock acquired pursuant
to the Option shall be subject to the same restrictions on transfer of shares as
would have applied to the Grantee. Subsequent transfers of transferred Options
shall be prohibited except to Family Members of the original Grantee in
accordance with this Section 8.10 or by will or the laws of descent and
distribution. The provisions of Section 8.4 relating to termination of Service
shall continue to be applied with respect to the original Grantee, following
which the Option shall be exercisable by the transferee only to the extent, and
for the periods specified, in Section 8.4 .

8.11.   Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employ ee of the Company or any corporate Subsidiary; (ii) to
the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.

8.12.   Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately but in no event
later than ten (10) days thereafter.

A-12

--------------------------------------------------------------------------------





9.        TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1.      Right to Payment and Grant Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (i) the Fair Market Value of one (1) share of
Stock on the date of exercise over (ii) the SAR Price as determined by the
Committee. The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR. SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or part of any other Award, or without regard to
any Option or other Award; provided , that a SAR that is granted in tandem with
all or part of an Option will have the same term, and expire at the same time,
as the related Option; provided , further , that a SAR that is granted
subsequent to the Grant Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Stock on the Grant Date
of such SAR.

9.2.      Other Terms.

The Committee shall determine, on the Grant Date or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
Service requirements); the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions;
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be in tandem or
in combination with any other Award; and any other terms and conditions of any
SAR; provided , that no SARs shall be granted to Grantees who are entitled to
overtime under Applicable Laws that will vest or be exercisable within a six
(6)-month period starting on the Grant Date.

9.3.      Term.

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the tenth (10 th ) anniversary of the Grant Date of such SAR, or under
such circumstances and on such date prior thereto as is set forth in the Plan or
as may be fixed by the Committee and stated in the Award Agreement relating to
such SAR. If on the day preceding the date on which a Grantee’s SAR would
otherwise terminate, the Fair Market Value of shares of stock underlying a
Grantee’s SAR is greater than the SAR Price, the Company shall, prior to the
termination of such SAR and without any action being taken on the part of the
Grantee, consider such SAR to have been exercised by the Grantee.

9.4.      Rights of Holders of SARs.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising a SAR shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
SAR or to direct the voting of the shares of Stock subject to such SAR) until,
if applicable, the shares of Stock subject thereby are fully paid and issued to
such Grantee or other person. Except as provided in Section 17 , no adjustment
shall be made for dividends, distributions, or other rights for which the record
date is prior to the date of issuance of such shares of Stock, if applicable.

9.5.      Transferability of SARs.

Except as provided in Section 9.6 , during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, the Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6 , no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

9.6.      Family Transfers.

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.6 , a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) unless
Applicable Law does not permit such transfers, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 9.6 , any such SAR shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, and shares of Stock acquired pursuant to a SAR, if any, shall be
subject to the same restrictions on transfer of shares as would have applied to
the Grantee. Subsequent transfers of transferred SARs are prohibited except to
Family Members of the original Grantee in accordance with this Section 9.6 or by
will or the laws of descent and distribution.

A-13

--------------------------------------------------------------------------------





10.      TERMS AND CONDITIONS OF RESTRICTED STOCK, STOCK UNITS, AND DEFERRED
STOCK UNITS

10.1.   Grant of Restricted Stock, Stock Units, or Deferred Stock Units.

Awards of Restricted Stock, Stock Units, and Deferred Stock Units may be made
for consideration, such as a Purchase Price, or no consideration, other than par
value of the shares of Stock, which may be deemed paid by past or future
Services to the Company or an Affiliate.

10.2.   Restrictions.

At the time a grant of Restricted Stock, Stock Units, or Deferred Stock Units is
made, the Committee may, in its sole discretion, (a) establish a Restricted
Period applicable to such Restricted Stock, Stock Units, or Deferred Stock Units
and (b) prescribe restrictions in addition to or other than the expiration of
the Restricted Period, including the achievement of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock, Stock Units, or Deferred Stock Units as provided in Section 14
. Notwithstanding the foregoing, Awards of Restricted Stock, Stock Units, or
Deferred Stock Units that vest solely by the passage of time shall not vest in
full in less than three (3) years from the Grant Date and shall not vest
pro-rata in less than one (1) year from the grant date, and Restricted Stock,
Stock Units, and Deferred Stock Units that vest upon achievement of performance
goals shall not vest in less than one (1) year from the Grant Date; provided,
that (i) up to five percent (5%) of the maximum number of shares of Stock
available for issuance under the Plan may be granted pursuant to the Plan
without being subject to the foregoing restrictions, and (ii) any dividends or
Dividend Equivalent Rights issued in connection with any Award granted at any
time under the Plan shall not be subject to or counted for either such
restrictions or such five percent (5%) share issuance limit. The foregoing five
percent (5%) share issuance limit shall be subject to adjustment consistent with
the adjustment provisions of Section 17.2 and the share usage rules of Section
4.3 . Awards of Restricted Stock, Stock Units, and Deferred Stock Units may not
be sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Committee with respect to such Awards.

10.3.   Registration; Restricted Stock Certificates.

Subject to Section 3.8 and the immediately following sentence, the Company may
issue, in the name of each Grantee to whom Restricted Stock has been granted,
certificates representing the total number of shares of Restricted Stock granted
to the Grantee, as soon as reasonably practicable after the Grant Date of such
Restricted Stock. The Committee may provide in an Award Agreement with respect
to an Award of Restricted Stock that either (i) the Secretary of the Company
shall hold such certificates for such Grantee’s benefit until such time as such
shares of Restricted Stock are forfeited to the Company or the restrictions
applicable thereto lapse and such Grantee shall deliver a stock power to the
Company with respect to each certificate, or (ii) such certificates shall be
delivered to such Grantee, provided that such certificates shall bear legends
that comply with Applicable Laws and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement. Pursuant to Section 3.8 , to the extent that ownership of
Restricted Stock is evidenced by a book-entry registration or direct
registration (including transaction advices), such registration will contain an
appropriate legend or restriction similar to the foregoing to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement.

10.4.   Rights of Holders of Restricted Stock.

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock. The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (i) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (ii) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock. Dividend payments or distributions declared
or paid on shares of Restricted Stock which vest or are earned based upon the
achievement of performance goals shall not vest or be paid unless such
performance goals for such shares of Restricted Stock are achieved.
Alternatively, dividends may be paid on Restricted Stock which vests based on
achievement of performance goals, provided that such dividends shall be subject
to repayment in the event the performance goals for the underlying shares of
Restricted Stock are not achieved. All stock dividend payments or distributions,
if any, received by a Grantee with respect to shares of Restricted Stock as a
result of any stock split, stock dividend, combination of stock, or other
similar transaction shall be subject to the same vesting conditions and
restrictions as applicable to such underlying shares of Restricted Stock.

A-14

--------------------------------------------------------------------------------





10.5.   Rights of Holders of Stock Units and Deferred Stock Units.

10.5.1.   Voting and Dividend Rights.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding Stock Units or Deferred Stock Units shall have none of the rights
of a shareholder of the Company (for example, the right to receive cash or
dividend payments or distributions attributable to the shares of Stock subject
to such Award or to direct the voting of the shares of Stock subject to such
Award) until, if applicable, the shares of Stock subject thereby are fully paid
and issued to such Grantee or other person. The Committee may provide in an
Award Agreement evidencing a grant of Stock Units or Deferred Stock Units that
the holder of such Stock Units or Deferred Stock Units, as applicable, shall be
entitled to receive Dividend Equivalent Rights, in accordance with Section 13 .

10.5.2.   Creditor’s Rights.

A holder of Stock Units or Deferred Stock Units shall have no rights other than
those of a general, unsecured creditor of the Company. Stock Units and Deferred
Stock Units represent unfunded and unsecured obligations of the Company, subject
to the terms and conditions of the applicable Award Agreement.

10.6.   Termination of Service.

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after the Award Agreement is
issued , but prior to termination of the Grantee’s Service, upon the termination
of a Grantee’s Service, any Restricted Stock, Stock Units, or Deferred Stock
Units held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Stock, Stock Units, or
Deferred Stock Units, the Grantee shall have no further rights with respect to
such Award, including, without limitation, any right to vote such Restricted
Stock or any right to receive dividends or Dividend Equivalent Rights, as
applicable, with respect to such Restricted Stock, Stock Units, or Deferred
Stock Units.

10.7.   Purchase of Restricted Stock and Shares of Stock Subject to Stock Units
and Deferred Stock Units.

The Grantee of an Award of Restricted Stock, vested Stock Units, or vested
Deferred Stock Units shall be required , to the extent required by Applicable
Laws, to purchase such Restricted Stock or the shares of Stock subject to such
vested Stock Units or Deferred Stock Units from the Company at a Purchase Price
equal to the greater of (i) the aggregate par value of the shares of Stock
represented by such Restricted Stock, vested Stock Units, or vested Deferred
Stock Units, or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock, Stock Units, or Deferred Stock
Units. The Purchase Price shall be payable in a form described in Section 12 or,
in the discretion of the Committee, in consideration for past or future Services
rendered or to be rendered to the Company or an Affiliate.

A-15

--------------------------------------------------------------------------------





10.8.   Delivery of Shares of Stock.

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any performance goals or delayed delivery period, the restrictions
applicable to Restricted Stock and to Stock Units or Deferred Stock Units
settled in shares of Stock shall lapse, and, unless otherwise provided in the
applicable Award Agreement, a book-entry or direct registration (including
transaction advices) or a certificate evidencing ownership of such shares of
Stock shall, consistent with Section 3.8 , be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be. Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Stock Unit or Deferred Stock Unit
once the shares of Stock represented by such Stock Unit or Deferred Stock Unit
have been delivered in accordance with this Section 10.8 .

11.     TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

11.1.   Unrestricted Stock.

The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or such other higher Purchase Price determined by the Committee)
an Award to any Grantee pursuant to which such Grantee may receive shares of
Unrestricted Stock under the Plan, subject to the five percent (5%) share
issuance limit set forth in Section 10.2 . Awards of Unrestricted Stock may be
granted or sold as described in the preceding sentence in respect of past or
future Services or other valid consideration, in lieu of or in addition to any
cash compensation due to such Grantee.

11.2.   Other Equity-Based Awards.

The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards on the Grant Date or thereafter. Unless
the Committee provides otherwise in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after the Award Agreement is issued ,
but prior to termination of Grantee’s Service, upon the termination of a
Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of any
Other Equity-Based Award, the Grantee shall have no further rights with respect
to such Other Equity-Based Award .

12.      FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

12.1.   General Rule.

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the Purchase Price, if any, for Restricted Stock,
vested Stock Units, or vested Deferred Stock Units shall be made in cash or in
cash equivalents acceptable to the Company.

12.2.   Surrender of Shares of Stock.

To the extent the applicable Award Agreement so provides, payment of the Option
Price for shares of Stock purchased pursuant to the exercise of an Option or the
Purchase Price, if any, for Restricted Stock, vested Stock Units, or vested
Deferred Stock Units may be made all or in part through the tender or
attestation to the Company of shares of Stock, which shall be valued, for
purposes of determining the extent to which the Option Price or Purchase Price
has been paid thereby, at their Fair Market Value on the date of such tender or
attestation.

12.3.   Cashless Exercise.

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the sales proceeds to the Company in payment of the
Option Price and/or any withholding taxes described in Section 18.3 .

A-16

--------------------------------------------------------------------------------





12.4.   Other Forms of Payment.

To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to exercise of an Option or the Purchase Price, if any, for Restricted
Stock, vested Stock Units, or vested Deferred Stock Units may be made in any
other form that is consistent with Applicable Laws, including, without
limitation, (i) with respect to Restricted Stock and/or vested Deferred Stock
Units only, Service rendered or to be rendered by the Grantee thereof to the
Company or an Affiliate and (ii) with the consent of the Company, by withholding
the number of shares of Stock that would otherwise vest or be issuable in an
amount equal in value to the Option Price or Purchase Price, if any, and/or any
withholding taxes described in Section 18.3 .

13.      TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13.1.   Dividend Equivalent Rights.

A Dividend Equivalent Right may be granted hereunder; provided that no Dividend
Equivalent Right may be granted in connection with, or related to, an Award of
Options or SARs. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement therefor. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights (with or without being subject to
forfeiture or a repayment obligation). Any such reinvestment shall be at the
Fair Market Value on the date of such reinvestment. Dividend Equivalent Rights
may be settled in cash, shares of Stock, or a combination thereof, in a single
installment or in multiple installments, all as determined in the sole
discretion of the Committee. A Dividend Equivalent Right granted as a component
of another Award may (i) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or (ii)
contain terms and conditions which are different from the terms and conditions
of such other Award; provided , however , that Dividend Equivalent rights
credited pursuant to a Dividend Equivalent Right granted as a component of
another Award which vests or is earned based upon the achievement of performance
goals shall not vest or be paid unless the performance goals for such underlying
Award are achieved.

13.2.   Termination of Service.

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after the Award Agreement is
issued , a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the Grantee’s termination of Service for any
reason.

14.      TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL CASH PROFIT
SHARES

14.1.   Grant of Performance Awards and Annual Cash Profit Shares.

Subject to the terms and provisions of this Plan, the Committee, at any time and
from time to time, may grant Performance Awards and/or Annual Cash Profit Shares
in such amounts and upon such terms as the Committee shall determine.

14.2.   Value of Performance Awards and Annual Cash Profit Shares.

Each Performance Award and Annual Cash Profit Share shall have an initial cash
value or an actual or target number of shares of Stock that is established by
the Committee as of the Grant Date. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are achieved, shall
determine the value and/or number of shares of Stock that will be paid out to
the Grantee thereof.

14.3.   Earning of Performance Awards and Annual Cash Profit Shares.

Subject to the terms of this Plan, after the applicable Performance Period has
ended, the Grantee of Performance Awards or Annual Cash Profit Shares shall be
entitled to receive a payout of the value earned under such Performance Awards
or Annual Cash Profit Shares by such Grantee over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved.

A-17

--------------------------------------------------------------------------------





14.4.   Form and Timing of Payment of Performance Awards and Annual Cash Profit
Shares.

Payment of the value earned under Performance Awards and Annual Cash Profit
Shares shall be made, as determined by the Committee, in the form, at the time,
and in the manner described in the applicable Award Agreement. Subject to the
terms of this Plan, the Committee, in its sole discretion, (i) may pay the value
earned under Performance Awards in the form of cash, shares of Stock, other
Awards, or in a combination thereof, including shares of Stock and/or other
Awards that are subject to any restrictions deemed appropriate by the Committee,
and (ii) shall pay the value earned under Performance Awards and Annual Cash
Profit Shares at the close of the applicable Performance Period, or as soon as
reasonably practicable after the Committee has determined that the performance
goal or goals relating thereto have been achieved; provided that, unless
specifically provided in the Award Agreement, such payment shall occur no later
than the fifteenth (15 th ) day of the third (3 rd ) month following the end of
the calendar year in which the Performance Period ends.

14.5.   Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions. If and to the extent required under Code Section 162(m),
any power or authority relating to an Award intended to qualify under Code
Section 162(m) shall be exercised by the Committee and not the Board.

14.6.   Performance Awards or Annual Cash Profit Shares Granted to Designated
Covered Employees.

If and to the extent that the Committee determines that a Performance Award or
Annual Cash Profit Share to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should constitute Qualified
Performance-Based Compensation for purposes of Code Section 162(m), the grant,
exercise, and/or settlement of such Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this
Section 14.6 .

14.6.1.    Performance Goals Generally.

The performance goals for Performance Awards or Annual Cash Profit Shares shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 14.6 . Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Awards shall be granted, exercised, and/or
settled upon achievement of any single performance goal or of two (2) or more
performance goals. Performance goals may differ for Awards granted to any one
Grantee or to different Grantees.

14.6.2.    Timing For Establishing Performance Goals.

Performance goals shall be established not later than the earlier of (i) ninety
(90) days after the beginning of any Performance Period applicable to such
Awards and (ii) the date on which twenty-five percent (25%) of any Performance
Period applicable to such Awards has expired, or at such other date as may be
required or permitted for compensation paid to a Covered Employee to constitute
Performance-Based Compensation.

14.6.3.    Settlement of Awards; Other Terms.

Settlement of such Awards shall be in cash, shares of Stock, other Awards, or a
combination thereof, including shares of Stock and/or Awards that are subject to
any restrictions deemed appropriate by the Committee, in each case as determined
in the sole discretion of the Committee. The Committee may, in its sole
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance Awards or Annual Cash Profit Shares shall be paid or forfeited in
the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Awards. In the event payment of a
Performance Award is made in the form of another Award subject to Service-based
vesting, the Committee shall specify the circumstances in which the payment
Award will be paid or forfeited in the event of a termination of Service.

A-18

--------------------------------------------------------------------------------





14.6.4.    Performance Measures.

The performance goals upon which the payment or vesting of a Performance Award
or Annual Cash Profit Share to a Covered Employee that is intended to constitute
Qualified Performance-Based Compensation may be conditioned shall be limited to
the following Performance Measures, with or without adjustment (including pro
forma adjustments):

(a)       net earnings or net income;

(b)      operating earnings;

(c)       pretax earnings;

(d)      earnings per share of Stock;

(e)       total shareholder return;

(f)       earnings before interest and taxes;

(g)      earnings before interest, taxes, depreciation and/or amortization;

(h)       earnings before interest, taxes, depreciation, and/or amortization as
adjusted to exclude any one or more of the following:

•          stock-based compensation expense;

•          income from discontinued operations;

•          gain on cancellation of debt;

•          debt extinguishment and related costs;

•          restructuring, separation, and/or integration charges and costs;

•          reorganization and/or recapitalization charges and costs;

•          impairment charges;

•          merger-related events;

•          gain or loss related to investments;

•          sales and use tax settlements; and

•          gain on non-monetary transactions;

(i)        revenue growth or targets;

(j)        gross or operating margins;

(k)       return measures, including return on assets, capital or investment;

(l)        cash flow, including:

•          operating cash flow;

•          free cash flow;

•          levered free cash flow;

•          cash flow return on equity; and

•          cash flow return on investment;

(m)     productivity ratios;

A-19

--------------------------------------------------------------------------------





(n)       costs, reductions in costs, and cost control measures;

(o)      expense targets;

(p)      working capital targets;

(q)      completion of acquisitions of businesses or companies;

(r)        development of new lines of business or substantially expanding
existing lines of business;

(s)       completion of divestitures and asset sales;

(t)        employee hiring, retention, and diversity;

(u)       employee or customer satisfaction measurements;

(v)       execution of contractual arrangements or satisfaction of contractual
requirements or milestones;

(w)      ratio of debt to stockholders’ equity;

(x)       new campuses opened;

(y)       regulatory approvals to operate in new states;

(z)       maintenance of regional accreditation;

(aa)    compliance with Title IV regulations;

(bb)    sound financial, budgeting and operational practices;

(cc)    faculty hiring and development;

(dd)    curriculum and degree program development;

(ee)    student academic performance;

(ff)      information systems and technology;

(gg)    recruitment of foreign students;

(hh)    corporate partnerships and community college relations;

(ii)       any combination of any of the foregoing business criteria.

None of the foregoing, either at all or for particular periods, will be applied
or interpreted to provide any commission, bonus, or other incentive payment
based directly or indirectly upon success in securing enrollments or financial
aid to any person or entity engaged in any student recruiting or admission
activities or in making decisions regarding the awarding of funds under Title IV
of the Higher Education Act, except as permitted by Applicable Law.

Performance under any of the foregoing Performance Measures (i) may be used to
measure the performance of (x) the Company, its Subsidiaries, and other
Affiliates as a whole, (y) the Company, any Subsidiary, any other Affiliate, or
any combination thereof, or (z) any one or more business units or operating
segments of the Company, any Subsidiary, and/or any other Affiliate, in each
case as the Committee, in its sole discretion, deems appropriate and (ii) may be
compared to the performance of one or more other companies or one or more
published or special indices designated or approved by the Committee for such
comparison, as the Committee, in its sole discretion, deems appropriate. In
addition, the Committee, in its sole discretion, may select performance under
the Performance Measure specified in clause (e) above for comparison to
performance under one or more stock market indices designated or approved by the
Committee. The Committee shall also have the authority to provide for
accelerated vesting of any Performance Award or Annual Cash Profit Share based
on the achievement of performance goals pursuant to the Performance Measures
specified in this Section 14 .

A-20

--------------------------------------------------------------------------------





14.6.5.    Evaluation of Performance.

The Committee may provide in any Performance Award or Annual Cash Profit Share
that any evaluation of performance may include or exclude any of the following
events that occur during a Performance Period: (i) asset write-downs;
(ii) litigation or claims, judgments, or settlements; (iii) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results; (iv) any reorganization or restructuring events or
programs; (v) extraordinary, non-core, non-operating, or non-recurring items;
(vi) acquisitions or divestitures; (vii) foreign exchange gains and losses;
(viii) impact of shares of Stock purchased through share repurchase programs;
(ix) tax valuation allowance reversals; (x) impairment expense; and (xi)
environmental expense. To the extent such inclusions or exclusions affect Awards
to Covered Employees that are intended to qualify as Performance-Based
Compensation, such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.

14.6.6.    Adjustment of Performance-Based Compensation.

The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.

14.6.7.    Committee Discretion.

In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code Section
162(m). In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.6.4 .

14.7.   Status of Awards Under Code Section 162(m).

It is the intent of the Company that Awards under Section 14.6 granted to
Grantees who are designated by the Committee as likely to be Covered Employees
shall, if so designated by the Committee, constitute Qualified Performance-Based
Compensation within the meaning of Code Section 162(m). Accordingly, the terms
of Section 14.6 , including the definitions of Covered Employee and other terms
used therein, shall be interpreted in a manner consistent with Code Section
162(m). The foregoing notwithstanding, because the Committee cannot determine
with certainty whether a given Grantee will be a Covered Employee with respect
to a fiscal year that has not yet been completed, the term Covered Employee as
used herein shall mean only a Grantee designated by the Committee, as of the
Grant Date of an Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan, the applicable Award Agreement, or
any other agreement relating to such Awards does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

15.      PARACHUTE LIMITATIONS

If any Grantee is a “disqualified individual,” as defined in Code Section
280G(c), then, notwithstanding any other provision of the Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
such Grantee with the Company or an Affiliate, except an agreement, contract, or
understanding that expressly addresses Code Section 280G or Code Section 4999
(an “ Other Agreement ”), and notwithstanding any formal or informal plan or
other arrangement for the direct or indirect provision of compensation to the
Grantee (including groups or classes of Grantees or beneficiaries of which the
Grantee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Grantee (a “ Benefit Arrangement
”), any right of the Grantee to any exercise, vesting, payment or benefit under
the Plan shall be reduced or eliminated:

(a)        to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code Section
280G(b)(2) as then in effect (a “ Parachute Payment ”); and

A-21

--------------------------------------------------------------------------------





(b)        if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of Performance
Awards, then by reducing or eliminating any accelerated vesting of Options or
SARs, then by reducing or eliminating any accelerated vesting of Restricted
Stock or Deferred Stock Units, then by reducing or eliminating any other
remaining Parachute Payments.

16.      REQUIREMENTS OF LAW

16.1.   General.

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
person of any provision of the Company’s certificate of incorporation or bylaws
or of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, sale, issuance, or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, sold, or issued to the
Grantee or any other person under such Award, whether pursuant to the exercise
of an Option, a SAR, or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company may register, but
shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

16.2.   Rule 16b-3.

During any time when the Company has any class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder that would otherwise be subject to Section 16(b) of the Exchange Act
shall qualify for the exemption provided by Rule 16b-3 under the Exchange Act.
To the extent that any provision of the Plan or action by the Board or the
Committee does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative with respect to such Awards to the extent permitted by law
and deemed advisable by the Board or Committee, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Committee may exercise its discretion to modify this Plan in any respect
necessary or advisable in its judgment to satisfy the requirements of, or to
permit the Company to avail itself of the benefits of, the revised exemption or
its replacement.

A-22

--------------------------------------------------------------------------------





17.      EFFECT OF CHANGES IN CAPITALIZATION

17.1.   Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of share or
kind of capital stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in such Stock effected
without receipt of consideration by the Company occurring after the Amendment
Date, the number and kinds of shares of capital stock for which grants of
Options and other Awards may be made under the Plan, including, without
limitation, the Share Limit set forth in Section 4.1 and the individual limits
set forth in Section 6.2 , shall be adjusted proportionately and accordingly by
the Committee. In addition, the number and kind of shares of capital stock for
which Awards are outstanding shall be adjusted proportionately and accordingly
by the Committee so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Price payable with
respect to shares that are subject to the unexercised portion of an outstanding
Option or SAR, as applicable, but shall include a corresponding proportionate
adjustment in the per share Option Price or SAR Price, as applicable. The
conversion of any convertible securities of the Company shall not be treated as
an increase in shares effected without receipt of consideration. Notwithstanding
the foregoing, in the event of any distribution to the Company’s shareholders of
securities of any other entity or other assets (including an extraordinary
dividend, but excluding a non-extraordinary dividend, declared and paid by the
Company) without receipt of consideration by the Company, the Board or the
Committee shall, in such manner as the Board or the Committee deems appropriate,
adjust (i) the number and kind of shares of capital stock subject to outstanding
Awards and/or (ii) the aggregate and per share Option Price of outstanding
Options and the aggregate and per share SAR Price of outstanding Stock
Appreciation Rights, as applicable, to reflect such distribution.

17.2.   Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control.

Subject to Section 17.3 , if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Award theretofore
granted pursuant to the Plan shall pertain to and apply to the securities to
which a holder of the number of shares of Stock subject to such Award would have
been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the per share
Option Price and SAR Price so that the aggregate Option Price or SAR Price
thereafter shall be the same as the aggregate Option Price or SAR Price of the
shares of Stock remaining subject to the Option or SAR immediately prior to such
reorganization, merger, or consolidation. Subject to any contrary language in an
Award Agreement, in another agreement with the Grantee, or as otherwise set
forth in writing, any restrictions applicable to such Award shall apply as well
to any replacement shares subject to such Award or received by the Grantee as a
result of the reorganization, merger, or consolidation. In the event of a
transaction described in this Section 17.2 , Performance Awards shall be
adjusted (including any adjustment to the Performance Measures applicable to
such Awards deemed appropriate by the Committee) so as to apply to the
securities that a holder of the number of shares of Stock subject to the
Performance Awards would have been entitled to receive immediately following
such reorganization, merger, or consolidation .

17.3.   Change in Control in which Awards are not Assumed.

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are not being
assumed or continued, the following provisions shall apply to such Award, to the
extent not assumed or continued:

(i) Immediately prior to the occurrence of such Change in Control, in each case
with the exception of any Performance Award, all outstanding shares of
Restricted Stock and all Stock Units, Deferred Stock Units, and Dividend
Equivalent Rights shall be deemed to have vested, and all shares of Stock and/or
cash subject to such Awards shall be delivered; and

A-23

--------------------------------------------------------------------------------





(ii) Either of the following two (2) actions shall be taken:

(a) At least fifteen (15) days prior to the scheduled consummation of such
Change in Control, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
(15) days. Any exercise of an Option or SAR during this fifteen (15)-day period
shall be conditioned upon the consummation of the Change in Control and shall be
effective only immediately before the consummation thereof, and upon
consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause (b)
below) as determined by the Committee in its sole discretion. The Committee
shall send notice of an event that shall result in such a termination to all
persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its shareholders.

or

(b) The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock, Stock Units, Deferred Stock Units,
and/or Dividend Equivalent Rights and pay or deliver, or cause to be paid or
delivered, to the holder thereof an amount in cash or securities having a value
(as determined by the Committee acting in good faith), in the case of Restricted
Stock, Stock Units, Deferred Stock Units, and Dividend Equivalent Rights (for
shares of Stock subject thereto), equal to the formula or fixed price per share
paid to holders of shares of Stock pursuant to such Change in Control and, in
the case of Options or SARs, equal to the product of the number of shares of
Stock subject to the Option or SAR, multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of shares of Stock
pursuant to such transaction exceeds (II) the Option Price or SAR Price
applicable to such Options or SARs.

(iii) For Performance Awards, i f less than half of the Performance Period has
lapsed, such Award s shall be treated as though target performance has been
achieved. If at least half of the Performance Period has lapsed, actual
performance to date shall be determined as of a date reasonably proximal to the
date of consummation of the Change in Control as determined by the Committee in
its sole discretion, and that level of performance thus determined shall be
treated as achieved immediately prior to occurrence of the Change in Control.
For purposes of the preceding sentence, if, based on the discretion of the
Committee, actual performance is not determinable, the Performance Awards shall
be treated as though target performance has been achieved. After application of
this Section 17.3(iii) , if any Awards arise from application of this Section 17
, such Awards shall be settled under the applicable provision of Section 17.3(i)
and (ii) .

(iv) Other-Equity Based Awards shall be governed by the terms of the applicable
Award Agreement.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen (15)-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Change in Control, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send notice of an event that will result
in such a termination to all individuals and entities who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
shareholders.

17.4.   Change in Control in which Awards are Assumed.

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are being assumed
or continued, the following provisions shall apply to such Award, to the extent
assumed or continued:

The Plan, Options, SARs, Restricted Stock, Stock Units, Deferred Stock Units,
Dividend Equivalent Rights, and Other Equity-Based Awards theretofore granted
under the Plan shall continue in the manner and under the terms so provided in
the event of any Change in Control to the extent that provision is made in
writing in connection with such Change in Control for the assumption or
continuation of such Awards theretofore granted, or for the substitution for
such Awards for new stock options, stock appreciation rights, restricted stock,
deferred stock units, unrestricted stock, dividend equivalent rights, and other
equity-based awards relating to the capital stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares (disregarding any consideration that is not common stock) and exercise
prices of options and stock appreciation rights. In the event a Grantee’s Award
is assumed, continued or substituted upon the consummation of any Change in
Control and his employment is terminated without Cause within six (6) months
following the consummation of such Change in Control, the Grantee’s Award will
be fully vested and may be exercised in full, to the extent applicable,
beginning on the date of such termination and for the one (1)-year period
immediately following such termination or for such longer period as the
Committee shall determine.

A-24

--------------------------------------------------------------------------------





17.5.   Adjustments

Adjustments under this Section 17 related to shares of Stock or other securities
of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the Award
Agreement as of the Grant Date, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those described in
Sections 17.1, 17.2, 17.3 and 17.4 . This Section 17 shall not limit the
Committee’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of change in control events involving the Company
that are not a Change in Control hereunder.

17.6.   No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity .

18.      GENERAL PROVISIONS

18.1.   Disclaimer of Rights.

No provision in the Plan, any Award, or any Award Agreement shall be construed
(i) to confer upon any person the right to remain in the Service of the Company
or an Affiliate, (ii) to interfere in any way with any contractual or other
right or authority of the Company or an Affiliate either to increase or decrease
the compensation or other payments to any person at any time, or (iii) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate. In addition, notwithstanding any provision of the plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to provide Service. The obligation of the Company
to pay any benefits pursuant to this Plan shall be interpreted as a contractual
obligation to pay only those amounts described herein, in the manner and under
the conditions prescribed herein. The Plan and Awards shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

18.2.   Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determines desirable.

18.3.   Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Law to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or the
issuance of any shares of Stock or cash upon the exercise of, settlement of, or
otherwise with respect to, an Award. At the time of such vesting, lapse,
exercise, settlement, or other payment, the Grantee shall pay in cash to the
Company or such Affiliate, as the case may be, any amount that the Company or
such Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation; provided , however , that if there is a same day sale of
shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day that the same day sale is completed. Subject to the prior
approval of the Company or an Affiliate, which may be withheld by the Company or
such Affiliate, as the case may be, in its sole discretion, the Grantee may
elect to satisfy such withholding obligations, in whole or in part, (i) by
causing the Company or an Affiliate to withhold shares of Stock otherwise
issuable to the Grantee or (ii) by delivering to the Company or an Affiliate
shares of Stock already owned by the Grantee. The shares of Stock so delivered
or withheld shall have an aggregate Fair Market Value equal to such withholding
obligations. The Fair Market Value of the shares of Stock used to satisfy such
withholding obligations shall be determined by the Company or an Affiliate as of
the date on which the amount of tax to be withheld is to be determined. A
Grantee who has made an election pursuant to this Section 18.3 may satisfy his
or her withholding obligations only with shares of Stock that are not subject to
any repurchase, forfeiture, unfulfilled vesting, or other similar requirements.
The maximum number of shares of Stock that may be withheld from any Award to
satisfy any federal, state, or local tax withholding requirements upon the
exercise, vesting, lapse of restrictions applicable to such Award, or payment of
shares of Stock pursuant to such Award, as applicable, cannot exceed such number
of shares of Stock having a Fair Market Value equal to the minimum statutory
amount required by the Company or an Affiliate to be withheld and paid to any
such federal, state, or local taxing authority with respect to such vesting,
lapse, exercise, settlement, or other payment.

A-25

--------------------------------------------------------------------------------





18.4.   Captions.

The use of captions in this Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

18.5.   Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

18.6.   Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

18.7.   Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

18.8.   Governing Law

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

18.9.   Section 409A of the Code.

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A. Any
payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding any provision of the Plan to the contrary, to
the extent required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s Separation from Service will instead be paid
on the first payroll date after the six (6)-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier).

A-26

--------------------------------------------------------------------------------





Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.

Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A, and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.

*    *    *

A-27

--------------------------------------------------------------------------------





To record adoption of this amended and restated Plan by the Board as of February
4, 2015, and approval of this amended and restated Plan by the shareholders on
May 5, 2015, the Company has caused its authorized officer to execute the Plan.



  STRAYER EDUCATION, INC. By: /s/ Viet D. Dinh Title: General Counsel and
Secretary

Signature Page to the Strayer Education, Inc. 2015 Equity Compensation Plan

